Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 19- 21, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glatkowski (US 2003/0122111) in view of Jones.
The Amendments of 3/10/2021 are acknowledged. 
Glatkowski teaches a multilayer conductive film [0055-0057] with up to 95% transparency [0045] comprising CNTs that can be layered as a gradient [0054] within the layer (considered a 3D network), and may comprise conductive fillers including nanoparticles of conductive metal oxide; including indium tin oxides (See claims and  [0039-0061]).  
Glatkowski does not teach sputtering the layer. 
Jones (US 2008/0259262) sputtering metal oxide and carbon nanotubes (see claims and [0134-0135]). 
The conductor layer may comprise carbon nanotubes and metal oxide nanoparticles (See figures above and claims 1,8,12, 13, and 14; and [0072-0074]). 
Jones teaches a secondary layer that can comprise a metal oxide layer (See claims). 
While the reference teaches sputtering the oxide layer it is noted that this is a product by process limitation found in a product claim. The art is not required to teach the process limitation wherein the product is otherwise taught.
Jones teaches a transparent conductor is formed (See [0036-0037].
Jones teaches functionalization (See [0041]). 
Joes teaches ITO or doped zinc oxide can be used (see [0042]). 
Jones teaches multilayered structures including a separate oxide film on the CNT film (See figures and claims). 
Jones teaches a substrate that can be a transparent polymer or second electrode (See claims and figures). 
Jones teaches an electrical transparency of 80 to 95% (See claims 32, 54). 
 It would have been obvious to one of ordinary skill in the art a the time of filing to provide a CNT layer with conductive fillers and a second conductive and transparent layer having a metal oxide nanoparticle including ITO to form transparent conductive electrode materials as in Jones and Glatkowski. 
Applicant has argued that the art of record does not teach the claimed property of increase resistance (or lack thereof) during flexing of the film. 
However, the Examiner’s position is that the combined art teaches the same materials using the same method (sputtering) and therefore would be expected to have the same properties absent evidence to the contrary. See MPEP 2112.01, which states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Rejection maintained.  

In the alternative: 

Claims 1-11, 19- 21, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glatkowski (US 2003/0122111) in view of Jones, in view of Hata.
The previously cited art may not teach the flexing property explicitly. 
Hata (US 2007/0298253) teaches [0069] an invention, wherein there is realized a film capable of withstanding 100 or more perfect flexions in a flexing test and having its surface portion which has the CNTs enclosed and embedded therein an electrical resistance not varying at all, or to any extent exceeding 10% when it is perfectly flexed [0069].
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a CNT film having no effect on resistance from bending by employing the techniques of Hata.  


Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive.
Applicant has argued that the art of record does not teach the claimed property of increase resistance (or lack thereof) during flexing of the film. 
However, the Examiner’s position is that the combined art teaches the same materials using the same method (sputtering) and therefore would be expected to have the same properties absent evidence to the contrary. See MPEP 2112.01, which states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Rejection maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.